NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                      is not citable as precedent. It is a public record.

 United States Court of Appeals for the Federal Circuit

                                           04-3444

                                    LINDA BLAKEMORE,

                                                              Petitioner,

                                              v.


                               DEPARTMENT OF THE NAVY,

                                                              Respondent.


                                ________________________

                                DECIDED: October 20, 2005
                                ________________________


Before LOURIE, GAJARSA, and ARCHER, Circuit Judges.

PER CURIAM

                                         DECISION

      Linda Blakemore, an alleged whistleblower, petitions this court to reverse the

July 30, 2004 final order of the Merit Systems Protection Board ("MSPB") that declined

to reopen the initial decision of the MSPB's administrative judge ("AJ"). The AJ found

that Blakemore had failed to establish jurisdiction because she failed to demonstrate

that her actions were not part of her normally assigned duties. Upon review of the

record, we affirm.
                                     BACKGROUND

          On appeal to the MSPB, the AJ found that Blakemore failed to raise "a non-

frivolous allegation that she engaged in whistleblowing activity by making a protected

disclosure." The AJ found that Blakemore's "challenge . . . constitute[d] little more than

a bare assertion that the work described was not part of her normal duties" at the

Quantico Business Performance Office ("BPO").          Furthermore, her job description,

performance evaluation, and her own subsequent employment application all indicated

that the investigation and disclosure of unauthorized expenditures and pay violations at

Quantico's Marine Corps Community Services division ("MCCS") was one of her normal

duties.

                                 STANDARD OF REVIEW

          We review whether the MSPB has jurisdiction over a matter de novo. See Butler

v. Soc. Sec. Admin., 331 F.3d 1368, 1371-72 (Fed. Cir. 2003). Such a review is made

without deference. Id.

                                       DISCUSSION

          In order to establish jurisdiction, Blakemore must show "'(1) [s]he engaged in

whistleblowing activity by making a protected disclosure under 5 U.S.C. § 2302(b)(8),

and (2) the disclosure was a contributing factor in the agency's decision to take or fail to

take a personnel action as defined by 5 U.S.C. § 2302(a).'" Huffman v. Office of

Personnel Mgmt., 263 F.3d 1341, 1347 (Fed. Cir. 2001) (citation omitted). The heart of

Blakemore's appeal is whether her reporting of MCCS misconduct was protected within

the meaning of the Whistleblowing Protection Act ("WPA").             We have held that




04-3444                                      2
disclosures made as part of an employee's normal job responsibilities through normal

channels are not covered by the WPA. See id. at 1352-53.

       Blakemore alleges that her MCCS report was not within her normal employment

responsibilities and that she did not report the alleged transgressions through normal

channels. She contends that the report was not "normal" in the context of her other

employment responsibilities, which were to perform studies and to improve base

efficiency. She claims that audits to find rule violations were not within her normal job

responsibilities. We do not agree.

       One of her "major duties" contained in the BPO job description included

"[p]articipat[ing] as a team leader or member in management surveys, projects and

investigations directed by the Commanding General." In fact, the Commanding General

Clifford Stanley assigned Blakemore the task of investigating the MCCS, a fact she

does not dispute. Although Blakemore's position responsibilities may have focused on

improving base efficiencies and not investigations, the MCCS report was not outside her

normal employment requirements.

       Blakemore presents no more than conclusory allegations that the MCCS report

was not within her normal job responsibilities. In light of her job description and her own

representations, such allegations are frivolous. Thus, we affirm the MSPB's decision

and deny the petition.




04-3444                                     3